                                         Case 5:20-cv-05799-LHK Document 182 Filed 09/20/20 Page 1 of 2




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    NATIONAL URBAN LEAGUE, and
                                        others,                                        Case No. 20-cv-05799 LHK
                                  12
Northern District of California
 United States District Court




                                                      Plaintiffs,                      SECOND ORDER AFTER IN
                                  13                                                   CAMERA REVIEW AS TO
                                               v.                                      DELIBERATIVE PROCESS
                                  14                                                   PRIVILEGE ASSERTED BY
                                        WILBUR L. ROSS, JR., and others,               DEFENDANTS; ADDENDUM ON
                                  15                                                   FORMAT OF PRODUCTION
                                                      Defendants.
                                  16
                                  17
                                  18
                                              This order attaches to it rulings by the undersigned Magistrate Judges on individual
                                  19
                                       privilege log entries where defendants asserted the deliberative process privilege in two
                                  20
                                       privilege logs (ECF 106, 154-2), with supplemental information and argument in ECF 172.
                                  21
                                       The ruling is indicated in the far right column. These rulings are a product of the legal
                                  22
                                       framework and analysis set forth in the order earlier today at ECF 179. “Sustained” or
                                  23
                                       “Privileged Sustained” means the defendants have met their burden and the document or
                                  24
                                       redaction is found to be appropriate. Where the privilege is “Overruled” or “Privilege
                                  25
                                       Overruled” that means the defendants have not met their burden and the document must be
                                  26
                                       produced and filed without privilege redaction (except for PII redaction), unless the Court
                                  27
                                       determined in the order at ECF 174 that the attorney-client privilege applies.
                                  28
                                          Case 5:20-cv-05799-LHK Document 182 Filed 09/20/20 Page 2 of 2




                                   1          All documents ordered to be produced in this order must be produced and filed in
                                   2   unredacted form (except for redacted PII) by midnight Pacific time today, September 20.
                                   3          Addressing an email from defendants’ counsel Alexander Sverdlov (copying
                                   4   plaintiffs’ counsel) at 3:49 p.m. today, with a response by plaintiffs’ counsel shortly after,
                                   5   the production may be made through a secure FTP site, provided it is accessible to Judge
                                   6   Koh’s chambers and to plaintiffs’ counsel. A public version of the produced documents
                                   7   (with PII redactions) must then be filed in ECF by noon on September 22.
                                   8          For the planning purposes of counsel, they should know that additional privilege
                                   9   orders are expected tonight.
                                  10          IT IS SO ORDERED.
                                  11
                                  12   Dated: September 20, 2020                  _____________________________________
Northern District of California
 United States District Court




                                                                                        NATHANAEL M. COUSINS
                                  13                                                    United States Magistrate Judge
                                  14
                                  15                                              ______________/S/_______________________
                                                                                        SUSAN VAN KEULEN
                                  16                                                    United States Magistrate Judge
                                  17
                                  18                                              _______________/S/______________________
                                                                                        THOMAS S. HIXSON
                                  19                                                    United States Magistrate Judge

                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                      2
